DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 29 September 2022.
Claims 1-20 are presented for examination.
Claims 1, 8, 9, 14, 15, 16 and 19-20 are amended.
35 U.S.C. § 101 rejections (directed to an abstract idea without significantly more) are maintained. 
Double Patenting rejections are maintained.

Priority
It is acknowledged that the pending application claims priority to provisional application 62/873,131 filed on 11 July 2019. Priority date of 11 July 2019 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 29 September 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued 35 U.S.C. § 101 rejections (directed to an abstract idea without significantly more), “Claims 1-20 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Particularly, the Office Action alleges that “selecting, based on...one or more locations of the autonomous vehicle where the sensor data was acquired, at least a portion of the sensor data” is directed to a mental process, alleging that the remaining elements are directed to mere instructions to apply the abstract idea. Applicant disagrees.
As an initial matter, Applicant notes that the claims have been amended to remove this element, rendering the current rejection moot. Nonetheless, Applicant asserts that the
claims are directed to statutory subject matter for at least he reason that the element
“reencoding at least a portion of the sensor data at a reduced resolution based on a
location where the at least a portion of the sensor data was acquired” satisfies both prong.” 
Examiner changed the limitation “reencoding” from insignificant extra-solution activity to mental steps. Because the “reencoding” is explicitly claimed as part of the “filtering” so is part of the solution. Further, the specification is very broad about describing how “reencoding” and “resolution” are actually defined. There is no description of how any “reencoding” is done or what “resolution” encompasses. 
Under the broadest reasonable interpretation, the term “sensor data” would encompass any sort of sensor not just cameras and image data. 
Additionally, the claim is silent as to the quantity of sensor data which may be a single measurement, not 1,000s of data points. 
Further, limitation “reencoding, at a reduced resolution” at the high-level of generality as drafted, would encompass one taking sensor data measured in millimeters and reducing the resolution to centimeters, such as reencoding 102mm to 10cm.
For the above reasons, the 35 U.S.C. § 101 rejection is maintained.

For 35 U.S.C. 103 Rejection, applicant argued that, “Applicants respectfully note in response that no combination of only the cited references can be used to establish a prima facie case of obviousness against claims 1, 9, 15, and 20 of the present application under 35 U.S.C. § 103 because the cited references, individually or in combination, do not teach or suggest every element and limitation of independent claims 1, 9, 15, and 20 of the present application. For example, the cited portions of the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claims 1, 9, 15, and 20 of the present application: “applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data by: reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired.” The Office Action admits that Larsen fails to disclose these elements, citing James at [0017-0018], [0021] as disclosing these elements prior to amendment. Applicant disagrees.
The cited portions of James disclose a "filter module" that acquires "event data" that matches defined parameters. James discloses that the filter module can "compress" the event data to minimize bandwidth. Even if "compressing" event data discloses "reencoding, at a reduced resolution... sensor data" as claimed, James is silent as to which portions of sensor data are compressed. Rather, it appears that compression as disclosed in James is a function generally applied to any gathered event data, not necessarily to specific portions selected based on the location at which it was gathered. In other words, none of the cited references particularly describing reencoding sensor data at a resolution based on locations where the sensor data was acquired. Therefore, James fails to disclose this element.”
	Examiner respectfully disagrees.
As mentioned in the above, “reencoding, at a reduced resolution…” is broad. Therefore, “reencoding” can be broadly interpreted as “compression.”
Further, the term “resolution” does not necessary means “video resolution” or “image resolution.” Applicant did not provide definition of “resolution,” nor the claim explicitly disclose “video resolution” or “image resolution.” For example, the data is a length measure value = 1000000 mm, the compression reduces data size by changing unit from mm (millimeter) to km (kilometer) and removing 0s, and result 1 km, which reduced data size from 11110100001001000000 (binary form of 100000 in decimal) to 1 (binary form of 1 in decimal).
Further, James, paragraph [0029], recites “At 330, the communication module 220 configures one or more filters of the vehicle 100 with the defined parameters.”
paragraph [0033], recites “At 350, the filter module 230 collects event data 250 from the vehicle 100. In one embodiment, the filter module 230 collects the event data 250 from one or more vehicle systems 140 including the sensor system 120. That is, upon detecting the occurrence of the trigger event, the filter module 230 collects data that matches the content parameters in a log, register, or other temporary storage.” and Paragraph [0035], “Additionally, it should be noted that while the filter module 230 is generally discussed as collecting data at 350 by copying or otherwise storing data that matches the content parameters, one aspect of the collecting at 350 is to discard or otherwise not store data that does not match the content parameter…In this way, the filter module 230 can isolate desired data to selectively collect the event data 250 while avoiding collecting excessive information that complicates determining which data is relevant to the collection request.” 
Paragraph [0036], recites “At 360, the filter module 230 stores the event data 250…For example, the filter module 230 can format the event data 250 into a standardized or defined format using XML or another markup language to annotate the event data 250. Additionally, the filter module 230 can compress or otherwise prepare the event data 250 to minimize bandwidth when communicating the collected data 250 subsequently.”
Based on the above paragraphs, James clearly discloses performing “filtering data” in steps 320, 330 and 350 before compress “filtered data” (e.g. “At 360, the filter module 230 stores the event data 250”) in step 360 (See flowchart in James’s Fig 3).
For completeness, there is difference between a) applying same standard “reencoding…at a reduced resolution” to all filtered data based on any locations of the filtered data and b) applying different “reencoding…at a reduced resolution” based on different locations of the filtered data. 
It seems the claim is claiming subject matter in a) applying same standard “reencoding…at a reduced resolution” to all filtered data based on any locations of the filtered data. 
If applicant intents to claim subject matter in b) applying different “reencoding…at a reduced resolution” based on different locations of the filtered data, examiner suggests applicant to further clarify the claim language.
The replies to the above arguments are applied to other similar arguments for other claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data by: 
reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired; and 
transmitting the filtered sensor data to a server.”
(Step 1) The claim recites “The method…” as drafted, is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “autonomous vehicle,” “sensor,” “machine learning models” and “server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “autonomous vehicle,” “sensor,” “machine learning models” and “server” language, “filtering… reencoding” in the context of this claim encompasses the user manually reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “autonomous vehicle,” “sensor,” “machine learning models” and “server” language to perform the “storing,” “applying” and “transmitting” steps. The “storing,” “applying,” “reencoding” and “transmitting” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 Further, the additional element – “…storing sensor data from a plurality of sensors of the autonomous vehicle” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and v. “Consulting and updating an activity log, Ultramercial”).
Further, the additional element – “…applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data” which is selecting a particular data source or type of data to be manipulated  and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display,”).
The claim recites additional element – “transmitting the filtered sensor data to a server” where merely describes how to generally “apply” the concept of storing (compressed storage) and data transmission in a computer environment in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data,” where merely describes how to generally “apply” the concept of machine learning models in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “storing” where merely describes how to generally “apply” the concept of storing data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmission. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “autonomous vehicle,” “sensor,” “machine learning models” and “server” language to perform “storing,” “applying,” “reencoding” and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “storing,” “applying,” “transmitting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “iii. Detecting DNA or enzymes in a sample, Sequenom,” “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,” “iv. Presenting offers and gathering statistics, OIP Techs” and “v. Determining an estimated outcome and setting a price, OIP Techs.”
The claim recites additional element – “transmitting the filtered sensor data to a server” where merely describes how to generally “apply” the concept of storing (compressed storage) and data transmission in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “applying, based on one or more machine learning models, one or more filtering operations to the sensor data,” where merely describes how to generally “apply” the concept of machine learning models in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “storing” where merely describes how to generally “apply” the concept of storing (compressed storage) and data transmission in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmission. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 2, which discloses “The method of claim 1, wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “applying the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of filtering data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “applying the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of storing filtered data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 3, which discloses “The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of storing filtered data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of storing filtered data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 4, which discloses “The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of storing filtered data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional element – “i, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data,” where merely describes how to generally “apply” the concept of storing filtered data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
16925924For claim 5, which discloses “The method of claim 1, further comprising: 
receiving an update to the one or more machine learning models; 
acquiring additional sensor data; 
applying the updated one or more machine learning models to the additional sensor data; and 
transmitting the filtered additional sensor data to the server.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional element – “receiving an update to the one or more machine learning models” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
The claim recites additional element – “acquiring additional sensor data” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
The claim recites additional element – “applying the updated one or more machine learning models to the additional sensor data;” and “transmitting the filtered additional sensor data to the server,” where merely describes how to generally “apply” the concept of machine learning models and transmitting data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “receiving” is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”
The limitation “acquiring” is not sufficient to amount to significantly more than the judicial exception because “acquiring” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”
The claim recites additional element – “applying the updated one or more machine learning models to the additional sensor data;” and “transmitting the filtered additional sensor data to the server” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of using machine learning model and transmitting data in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 6, which discloses “The method of claim 1, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional element – “modifying a fidelity of at least a portion of the sensor data” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “modifying” is not sufficient to amount to significantly more than the judicial exception because “modifying” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics” and “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
James, paragraph [0036], “the filter module 230 can compress or otherwise prepare the event data 250 to minimize bandwidth when communicating the collected data 250 subsequently…”
Richardson, Paragraph [0016], “Vehicle-based monitor 200 additionally comprises sensor systems 204…Data recorded by sensor systems 204 is stored as sensor data 208. In some embodiments, sensor data 208 comprises data recorded by sensor systems 204 as well as processed versions of data recorded by sensor systems 204. In various embodiments, processed versions of data recorded by sensor systems 204 comprise reduced resolution data versions, compressed data versions, filtered data versions, or any other appropriate data versions. In some embodiments, both original data versions and processed data versions are stored…data is processed in response to a request to transmit data.”
For claim 7, which discloses “The method of claim 1, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The claim recites additional element – “excluding, from the filtered sensor data, at least a portion of the sensor data” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.,”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The limitation “excluding” is not sufficient to amount to significantly more than the judicial exception because “excluding” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc””
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…”
James: paragraphs [0017]-[0018], “…the vehicle 100 includes a collection system 170…the collection system 170 includes…a filter module 230…” paragraph [0021], “…the filter module 230 configures and monitors multiple filters at different hook points within the vehicle systems 140 and/or sensor systems 120 in order to identify and collect information according to the defined parameters. Thus, the filter module 230 functions to acquire event data 250 that matches the defined parameters while excluding extraneous information that does not match the defined parameters…”
Fredinburg: column 1, lines 51-63, “…the method further comprises sending, by the one or more computing devices, instructions to a vehicle to filter any sensor data within a threshold distance from the geographic location, and receiving, by the one or more computing devise, the filtered sensor data.”
Claim 8 recites, “The method of claim 1, further comprising 
repressing, based on another one or more machine learning models, storing at least a portion of the sensor data.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
The additional element – “…repressing, based on another one or more machine learning models, storing at least a portion of the sensor data” which is selecting a particular data source or type of data to be manipulated  and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display,”).
The claim recites additional element – “repressing, based on another one or more machine learning models, storing at least a portion of the sensor data” where merely describes how to generally “apply” the concept of storing (compressed storage) and data transmission in a computer environment in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect 
The limitation is not sufficient to amount to significantly more than the judicial exception because “repressing…storing…” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “iii. Detecting DNA or enzymes in a sample, Sequenom,” “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,” “iv. Presenting offers and gathering statistics, OIP Techs” and “v. Determining an estimated outcome and setting a price, OIP Techs.”
The claim recites additional element – “repressing…storing…” where merely describes how to generally “apply” the concept of storing (compressed storage) and data transmission in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform machine learning models. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 9, it is an apparatus claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 10, it is an apparatus claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 11, it is an apparatus claim having similar limitations as cited in claim 5. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 12, it is an apparatus claim having similar limitations as cited in claim 6. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 13, it is an apparatus claim having similar limitations as cited in claim 7. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 14, it is an apparatus claim having similar limitations as cited in claim 8. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 15, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 16, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 17, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 4. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 18, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 19, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 8. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 20, it is a product (e.g. computer program product) claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/925,924. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant application:
co-pending Application No. 16/925,924
1. a method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data by:
reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired; and 
transmitting the filtered sensor data to a server.

2. The method of claim 1, 
wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data.

3. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data.

4. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.

5. The method of claim 1, further comprising: 
receiving an update to the one or more machine learning models; 
acquiring additional sensor data; 
applying the updated one or more machine learning models to the additional sensor data; and 
transmitting the filtered additional sensor data to the server.

6. The method of claim 1, wherein applying the one or more filtering operations comprises 
modifying a fidelity of at least a portion of the sensor data.

7. The method of claim 1, wherein applying the one or more filtering operations comprises 
excluding, from the filtered sensor data, at least a portion of the sensor data.

8. The method of claim 1, further comprising 
repressing, based on another one or more machine learning models, storing at least a portion of the sensor data.


9. An apparatus for rules-based structured data filtering in an autonomous vehicle, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired; and 
transmitting the filtered sensor data to a server.

10. The apparatus of claim 9, wherein the steps further comprise: wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data.

11. The apparatus of claim 9, wherein the steps further comprise: receiving an update to the one or more machine learning models; acquiring additional sensor data; applying the updated one or more machine learning models to the additional sensor data; and transmitting the filtered additional sensor data to the server.

12. The apparatus of claim 9, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data.

13. The apparatus of claim 9, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data.

14. The apparatus of claim 9, wherein the steps further comprise repressing, based on another one or more machine learning models, storing at least a portion of the sensor data.

15. An autonomous vehicle for model-based structured data filtering in an autonomous vehicle, the autonomous vehicle comprising apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
       storing sensor data from a plurality of sensors of the autonomous vehicle; 
       applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
       reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired;
      transmitting the filtered sensor data to a server.

16. The autonomous vehicle of claim 15, wherein applying the one or more filtering operations to the sensor comprises applying the one or more filtering operations to the stored sensor data.

17. The autonomous vehicle of claim 16, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.

18. The autonomous vehicle of claim 15, wherein the steps further comprise: receiving an update to the one or more machine learning models; acquiring additional sensor data; applying the updated one or more machine learning models to the additional sensor data; and transmitting the filtered additional sensor data to the server.

19. The autonomous vehicle of claim 15, wherein the steps further comprise repressing, based on another one or more machine learning models, storing at least a portion of the sensor data.

20. A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for model- based structured data filtering in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of: 
    acquiring sensor data from a plurality of sensors of the autonomous vehicle;
    applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data by: 
     reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired;
     transmitting the filtered sensor data to a server.


1. A method for rules-based structured data filtering in an autonomous vehicle, comprising: 
         storing sensor data from a plurality of sensors of the autonomous vehicle; 
         applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data by:
selecting, based on the one or more rules and the one or more locations of the autonomous vehicle where the sensor data was acquired, at least a portion of the sensor data; and 
          reencoding, at a reduced resolution, the selected at least a portion of the sensor data; and 
         transmitting the filtered sensor data to a server. 

2. The method of claim 1,  
       applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

3. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
          applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data. 

4. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
        applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data. 

5. The method of claim 1, further comprising: 
         receiving an update to the one or more rules; 
         acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and 
          transmitting the filtered additional sensor data to the server. 

6. The method of claim 1, wherein applying the one or more filtering operations comprises 
          modifying a fidelity of at least a portion of the sensor data. 

7. The method of claim 1, wherein applying the one or more filtering operations comprises 
        excluding, from the filtered sensor data, at least a portion of the sensor data. 

8. The method of claim 1, further comprising 
          determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

9. An apparatus for rules-based structured data filtering in an autonomous vehicle, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
         storing sensor data from a plurality of sensors of the autonomous vehicle; 
         applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
       selecting, based on the one or more rules and the one or more locations of
the autonomous vehicle where the sensor data was acquired, at least a
portion of the sensor data; and
     reencoding, at a reduced resolution, the selected at least a portion of the
sensor data; and
     transmitting the filtered sensor data to a server. 

10. The apparatus of claim 9, wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

11. The apparatus of claim 9, wherein the steps further comprise: receiving an update to the one or more rules; acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and transmitting the filtered additional sensor data to the server. 

12. The apparatus of claim 9, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data. 

13. The apparatus of claim 9, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data. 

14. The apparatus of claim 9, wherein the steps further comprise determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

15. An autonomous vehicle for rules-based structured data filtering in an autonomous vehicle, the autonomous vehicle comprising apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
        storing sensor data from a plurality of sensors of the autonomous vehicle; 
        applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
        selecting, based on the one or more rules and the one or more locations of
the autonomous vehicle where the sensor data was acquired, at least a
portion of the sensor data; and
     reencoding, at a reduced resolution, the selected at least a portion of the
sensor data; and
     transmitting the filtered sensor data to a server. 

16. The autonomous vehicle of claim 15, wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

17. The autonomous vehicle of claim 16, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data. 

18. The autonomous vehicle of claim 15, wherein the steps further comprise: receiving an update to the one or more rules; acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and transmitting the filtered additional sensor data to the server. 

19. The autonomous vehicle of claim 15, wherein the steps further comprise determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

20. A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for rules-based structured data filtering in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of: 
    acquiring sensor data from a plurality of sensors of the autonomous vehicle; 
     applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
     selecting, based on the one or more rules and the one or more locations of
the autonomous vehicle where the sensor data was acquired, at least a
portion of the sensor data; and
     reencoding, at a reduced resolution, the selected at least a portion of the
sensor data; and
     transmitting the filtered sensor data to a server.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James).
For claim 1, Larsen discloses a method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle (Larsen: paragraph [0021], “…the sensor device is arranged on interior or exterior surface of and in contact with a physical part/component forming at least a part of an exterior surface of the body of a vehicle.” paragraph [0032], “acquiring sensor data from the sensor module”); 
applying, based on one or more machine learning models, one or more filtering operations to the sensor data by: selecting, based on the one or more machine learning models at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” Paragraph [0084], “…for filtering the sensor data and machine learning of sensor data…”); and 
transmitting the filtered sensor data to a server (Larsen: paragraph [0043], “…forwarding…filtered sensor data from the sensor devices to an external cloud or local server for further processing…” paragraph [0090], “…forwarding the processed data to the external cloud or local server 200 for storage therein…”).
However, Larsen does not explicitly disclose filtering in an autonomous vehicle;
reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired.
James disclose filtering in an autonomous vehicle and reencoding at least a portion of the sensor data at a reduced resolution based on a location where the at least a portion of the sensor data was acquired (James: paragraphs [0017]-[0018], “…the vehicle 100 includes a collection system 170…the collection system 170 includes…a filter module 230…” paragraph [0021], “…the filter module 230 configures and monitors multiple filters at different hook points within the vehicle systems 140 and/or sensor systems 120 in order to identify and collect information according to the defined parameters. Thus, the filter module 230 functions to acquire event data 250 that matches the defined parameters while excluding extraneous information that does not match the defined parameters…” 
paragraph [0033], recites “At 350, the filter module 230 collects event data 250 from the vehicle 100. In one embodiment, the filter module 230 collects the event data 250 from one or more vehicle systems 140 including the sensor system 120. That is, upon detecting the occurrence of the trigger event, the filter module 230 collects data that matches the content parameters in a log, register, or other temporary storage.” and Paragraph [0035], “Additionally, it should be noted that while the filter module 230 is generally discussed as collecting data at 350 by copying or otherwise storing data that matches the content parameters, one aspect of the collecting at 350 is to discard or otherwise not store data that does not match the content parameter…In this way, the filter module 230 can isolate desired data to selectively collect the event data 250 while avoiding collecting excessive information that complicates determining which data is relevant to the collection request.” 
Paragraph [0036], recites “At 360, the filter module 230 stores the event data 250…the filter module 230 can compress or otherwise prepare the event data 250 to minimize bandwidth when communicating the collected data 250 subsequently.” WHERE “reencoding at least a portion of the sensor data at a reduced resolution” is broadly interpreted as “compress,”
paragraphs [0039], “As a further example, FIG. 4 illustrates a schematic of an intersection 400 that is a four-way stop…a plurality of vehicles to selectively collect event data in order to aggregate information about a particular set of defined parameters instead of, for example, attempting to locate the same event data among a large data set…” 
paragraph [0042], “…the filter module 230 detects the intersection 400 using vision, GPS coordinates, or another means. Furthermore, if specified, the filter module 230 can also detect the presence of vehicles 420 and 430 as a factor for determining whether the trigger event is satisfied. Thus, upon the occurrence of the trigger event in relation to the intersection 400, the filter module 230 initiates collection of the event data 250 according to the content parameter.”
Paragraph [0043], “…the filter module 230 collects the event data as the vehicle 100 travels through the intersection 400. In one embodiment, the vehicle 100 ceases collecting the event data 250 according to a termination event such as when the vehicle 100 exits an area proximate to the intersection 400. Thereafter, the communication module 220 can communicate the event data 250 back to the central entity 410 using the same connection on which the collection request was received…” which indicates the sensor data is filtered/collected based on location (e.g. a particular “intersection,” also see Fig. 3, steps 340 and 350) to create filtered sensor data, then the filtered sensor data is reencoding at least a portion of the sensor data at a reduced resolution (e.g. compressed as disclosed in James paragraph [0036] and Fig. 3, step 360)
Paragraph [0066], “…one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms. Further, in one or more arrangements, one or more of the modules can be distributed among a plurality of the modules described herein. In one or more arrangements, two or more of the modules described herein can be combined into a single module…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “SYSTEMS AND METHODS FOR REMOTELY CONTROLLING DATA COLLECTION BY A VEHICLE” as taught by James, because it would provide Larsen’s method with the enhanced capability of “…selectively collecting event data from a vehicle.” (James: paragraph [0012]).
For claim 2, Larsen and James disclose the method of claim 1, wherein applying the one or more filtering operations to the sensor comprises applying the one or more filtering operations to the stored sensor data (Larsen: paragraph [0032], “…perform coarse pre-filtering of data and signals from the sensor module…” paragraph [0033], “According to a further embodiment of the sensor device the sensor control device is provided with internal or external memory for storing of sensor data from the sensor module after pre-filtering. This solves the problem one comes in when the amount of data gets too big…Through a methodical reduction of the present data basis, one can reduce that problem.” [0090], “…digital filtering and machine learning of the extracted sensor data”).
For claim 5, Larsen and James disclose the method of claim 1, further comprising: 
receiving an update to the one or more machine learning models (Larsen: paragraph [0016], “a system arranged for filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0053], “…collect all information…can be used to learn, as well as discover and eliminate risk” paragraph [0090], “…By means of machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved. Accordingly, by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships…for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.” where “update to the one or more machine learning models” is broadly interpreted as “learning,” “learn” and “improve”); 
acquiring additional sensor data (Larsen: paragraph [0021], “…the sensor device is arranged on interior or exterior surface of and in contact with a physical part/component forming at least a part of an exterior surface of the body of a vehicle.” paragraph [0032], “acquiring sensor data from the sensor module”); 
applying the updated one or more machine learning models to the additional sensor data (Larsen: paragraph [0016], “a system arranged for filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0053], “…collect all information…can be used to learn, as well as discover and eliminate risk” paragraph [0090], “…By means of machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved. Accordingly, by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships…for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.” where “the updated one or more machine learning models” is broadly interpreted as “machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved” and “machine learning can be used to improve models”); and 
transmitting the filtered additional sensor data to the server (Larsen: paragraph [0043], “…forwarding…filtered sensor data from the sensor devices to an external cloud or local server for further processing…” paragraph [0090], “…forwarding the processed data to the external cloud or local server 200 for storage therein…”).
For claim 6, Larsen and James disclose the method of claim 1, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” where “modifying a fidelity of at least a portion of the sensor data” is broadly interpreted as “filter out sensor records having suspicious values”).
For claim 7, Larsen and James disclose the method of claim 1, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” where “excluding” is broadly interpreted as “filter out”).
For claim 8, Larsen and James disclose the method of claim 1, further comprising 
repressing, based on another one or more machine learning models, stpromg repress storing at least a portion of the sensor data (Larsen: Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0090], “…Machine learning can be divided in several methods Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved…by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships, especially related to damages and driving behaviour. In addition the data processing device 300 can be provided with means and/or software for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.” WHERE “another one or more machine learning models” is broadly interpreted as “filters and machine learning methods” which indicates there are other filters which are using other machine learning methods to “filter out sensor records having suspicious values” WHERE “repress storing” is broadly interpreted as “filter out sensor records having suspicious values.”).
For claim 9, it is an apparatus claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is an apparatus claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 11, it is an apparatus claim having similar limitations as cited in claim 5. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 12, it is an apparatus claim having similar limitations as cited in claim 6. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 13, it is an apparatus claim having similar limitations as cited in claim 7. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 14, it is an apparatus claim having similar limitations as cited in claim 8. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 15, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 18, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 19, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 8. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 20, it is a product (e.g. computer program product) claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James), and further in view of Tyrrell et al. (U.S. Pub. No.: US 20070239793, hereinafter Tyrrell).
For claim 3, Larsen and James disclose the method of claim 2, wherein applying the one or more filtering operations to the stored sensor data.
However, Larsen and James do not explicitly disclose comprises applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data.
Tyrrell discloses comprises applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data (Tyrrell: paragraph [0012], “…a threshold control capacity planning capability is utilized…If the current utilization is greater than the low threshold, the FSM manages the storage pool according to a set of policies including, e.g., deletion and/or migration of data to bring the occupancy level back to the low threshold. The FSM stores a capacity planning record to indicate the quantity of data that was freed to reach the low threshold value.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “System and method for implementing a flexible storage manager with threshold control” as taught by Tyrrell, because it would provide Larsen’s method with the enhanced capability of “…threshold control capacity planning capability is utilized within the storage system environment to provide the storage administrator with the ability to monitor actual data growth and to make adequate plans for storage expansion…The FSM stores a capacity planning record to indicate the quantity of data that was freed to reach the low threshold value.” (Tyrrell: paragraph [0012]) in order to have “implementing storage management with threshold control. A flexible storage manager (FSM) manages provisioning of storage for users to thereby enable greater storage utilization.” (Tyrrell: paragraph [0010]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James), and further in view of Neumann (U.S. Pub. No.: US 20180144631).
For claim 4, Larsen and James disclose the method of claim 2, wherein applying the one or more filtering operations to the stored sensor data.
However, Larsen and James do not explicitly disclose comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.
Neumann discloses comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data (Neumann: paragraph [0008], “…includes a filter component which is configured to improve the reliability of the stay detection components by filtering out such noisy data. Once the motion detection component detects a stop of the vehicle it can filter the periodically received location data by ignoring particular location data sets received after the start of the stay period if the particular location data sets represent physical locations outside the tolerance range, and if the particular location data sets are followed by at least one further location data set within the tolerance range. In other words, if sensor data indicate locations of the vehicle outside the tolerance range (e.g., because of a low signal quality of the positioning signals) the system is able to filter out such wrong data if any one of the subsequently received location data is again within the tolerance range”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “COMPUTER SYSTEM AND METHOD FOR DETERMINING STAY PERIODS OF A ROAD VEHICLE” as taught by Neumann, because it would provide Larsen’s method with the enhanced capability of “…improves the data quality of the stay detection system through filtering 1300 of noisy location data.” (Neumann: paragraph [0026]).
For claim 17, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 4. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169